DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 04/01/2021. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 04/01/2021 are noted. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0270018 A1 to Evans et al. (hereinafter Evans) in view of U.S. Patent Application Publication 2020/0050624 A1 to Rauchberger. 


Regarding Claim 1, Evan discloses a method, comprising: 
aggregating interaction data detected from spectators engaged in watching gameplay of a video game, the aggregation includes clustering the spectators into groups based on emotions expressed by the spectators, wherein each group of spectators is associated with a distinct emotion identified from the interaction data (figs. 1-4, [0034], [0038] [0041]-[0042] discloses collecting data from individual and/or group of spectators in a game; [0043]-[0048], [0083]-[0084] discloses analyzing the data collected and aggregating and/or combining the data to generate metrics for and information about groups of participants; [0051], [0057], [0083]-[0085], [0099], [0128] discloses two or more players may be participating as a team, there may be one or more teams, and the audio that is analyzed may include the collaborative in-game voice chat of the players within the team(s).  The audio analysis information may indicate an emotion or emotional state (e.g., stress, excitement, calmness, anger, sadness, happiness, frustration, etc.) for a team as a whole, for a collection of two or more teams, and/or for the individual players within the team(s); the expression on the faces of the players' online characters may be modified to indicate the detected emotion or emotional state of the respective players); and
associating the GIF identified for each distinct emotion with corresponding group of spectators, such that each group of spectators is associated with a distinct GIF ([0043]-[0048], [0083]-[0084] discloses analyzing the data collected and aggregating and/or combining the data to generate metrics for and information about groups of participants; [0051], [0057], [0083]-[0085], [0099], [0128]); and 
returning the identified GIF with gameplay content of the video game to client devices of spectators for rendering ([0096]-[0099]). 

However, Evans does not explicitly disclose: “identifying a graphic interchange format file (GIF) for the distinct emotion expressed in each group of spectators.”
In a related invention, Rauchberger discloses calculating feedback parameters presented to spectators. Rauchberger discloses identifying a graphic interchange format file (GIF) for the distinct emotion expressed in each group of spectators (figs. 3, [0050], [0052], [0062]-[0063] discloses enable the spectator(s) to provide feedback to one or more of the presentation images using their client device(s) a feedback receiver is deployed to receive feedback messages from the client device(s) and correlate between the received feedback messages and the presentation image(s) for which the spectator(s) provided the feedback. The feedback may include, for example, content feedback relating to a content of one or more of the presentation images, emotional feedback indicative of a state of mind of the respective spectator and/or the like). 
Evans discloses an analysis system that may analyze participant input in a game spectating environment and adjusting the game accordingly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features of the spectating system of Rauchberger with that of Evans to further enhance and improve the spectating experience for the players of the system. Further, active participation and involvement of the participants in the presentation session in the form of feedback to the presented content may prove to be highly desirable in order to evaluate and/or assess the involvement comprehension and/or response of the participants to the presented content (Rauchberger, [0004]). 

Regarding Claim 19, Evans discloses a method, comprising: 
aggregating interaction data detected from spectators engaged in watching gameplay of a video game, wherein the aggregation includes, identifying one or more modal data streams included in the interaction data (figs. 1-4, [0034], [0038] [0041]-[0042] discloses collecting data from individual and/or group of spectators in a game; [0043]-[0048], [0083]-[0084] discloses analyzing the data collected and aggregating and/or combining the data to generate metrics for and information about groups of participants; [0051], [0057], [0083]-[0085], [0099], [0128] discloses two or more players may be participating as a team, there may be one or more teams, and the audio that is analyzed may include the collaborative in-game voice chat of the players within the team(s).  The audio analysis information may indicate an emotion or emotional state (e.g., stress, excitement, calmness, anger, sadness, happiness, frustration, etc.) for a team as a whole, for a collection of two or more teams, and/or for the individual players within the team(s); the expression on the faces of the players' online characters may be modified to indicate the detected emotion or emotional state of the respective players); 
processing the one or more modal data streams to identify emotions expressed by the spectators viewing the video game (figs. 1-4, [0034], [0038] [0041]-[0042] discloses collecting data from individual and/or group of spectators in a game; [0043]-[0048], [0083]-[0084] discloses analyzing the data collected and aggregating and/or combining the data to generate metrics for and information about groups of participants; [0051], [0057], [0083]-[0085], [0099], [0128] discloses two or more players may be participating as a team, there may be one or more teams, and the audio that is analyzed may include the collaborative in-game voice chat of the players within the team(s).  The audio analysis information may indicate an emotion or emotional state (e.g., stress, excitement, calmness, anger, sadness, happiness, frustration, etc.) for a team as a whole, for a collection of two or more teams, and/or for the individual players within the team(s); the expression on the faces of the players' online characters may be modified to indicate the detected emotion or emotional state of the respective players); 
clustering the spectators into groups based on emotions expressed by the spectators, wherein each group of spectators is associated with a distinct emotion identified from the interaction data (figs. 1-4, [0034], [0038] [0041]-[0042] discloses collecting data from individual and/or group of spectators in a game; [0043]-[0048], [0083]-[0084] discloses analyzing the data collected and aggregating and/or combining the data to generate metrics for and information about groups of participants; [0051], [0057], [0083]-[0085], [0099], [0128] discloses two or more players may be participating as a team, there may be one or more teams, and the audio that is analyzed may include the collaborative in-game voice chat of the players within the team(s).  The audio analysis information may indicate an emotion or emotional state (e.g., stress, excitement, calmness, anger, sadness, happiness, frustration, etc.) for a team as a whole, for a collection of two or more teams, and/or for the individual players within the team(s); the expression on the faces of the players' online characters may be modified to indicate the detected emotion or emotional state of the respective players); 
associating the GIF identified for each distinct emotion with corresponding group of spectators, such that each group of spectators is associated with a distinct GIF ([0043]-[0048], [0083]-[0084] discloses analyzing the data collected and aggregating and/or combining the data to generate metrics for and information about groups of participants; [0051], [0057], [0083]-[0085], [0099], [0128]); and 
returning the GIF identified for each group with gameplay content of the video game to client devices of spectators for rendering ([0043]-[0048], [0083]-[0084] discloses analyzing the data collected and aggregating and/or combining the data to generate metrics for and information about groups of participants; [0051], [0057], [0083]-[0085], [0099], [0128]).  

However, Evans does not explicitly disclose: “identifying a graphic interchange format file (GIF) for the distinct emotion expressed in each group of spectators.”
In a related invention, Rauchberger discloses calculating feedback parameters presented to spectators. Rauchberger discloses identifying a graphic interchange format file (GIF) for the distinct emotion expressed in each group of spectators (figs. 3, [0050], [0052], [0062]-[0063] discloses enable the spectator(s) to provide feedback to one or more of the presentation images using their client device(s) a feedback receiver is deployed to receive feedback messages from the client device(s) and correlate between the received feedback messages and the presentation image(s) for which the spectator(s) provided the feedback. The feedback may include, for example, content feedback relating to a content of one or more of the presentation images, emotional feedback indicative of a state of mind of the respective spectator and/or the like). 
Evans discloses an analysis system that may analyze participant input in a game spectating environment and adjusting the game accordingly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features of the spectating system of Rauchberger with that of Evans to further enhance and improve the spectating experience for the players of the system. Further, active participation and involvement of the participants in the presentation session in the form of feedback to the presented content may prove to be highly desirable in order to evaluate and/or assess the involvement comprehension and/or response of the participants to the presented content (Rauchberger, [0004]). 

Regarding Claim 20, Evans in view of Rauchberger discloses the method of claim 19, wherein clustering the spectators further includes, generating and training one or more models using machine learning algorithm, wherein the one or more models are trained using data from the one or more modal data streams identified from the interaction data; and aggregating outputs of the one or more models to identify different emotions and probability of each emotion expressed by the spectators (Evans, figs. 1-4, [0034], [0038] [0041]-[0042] discloses collecting data from individual and/or group of spectators in a game; [0043]-[0048], [0083]-[0084] discloses analyzing the data collected and aggregating and/or combining the data to generate metrics for and information about groups of participants; [0051], [0057], [0083]-[0085], [0099], [0128] discloses two or more players may be participating as a team, there may be one or more teams, and the audio that is analyzed may include the collaborative in-game voice chat of the players within the team(s).  The audio analysis information may indicate an emotion or emotional state (e.g., stress, excitement, calmness, anger, sadness, happiness, frustration, etc.) for a team as a whole, for a collection of two or more teams, and/or for the individual players within the team(s); the expression on the faces of the players' online characters may be modified to indicate the detected emotion or emotional state of the respective players).





Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0270018 A1 to Evans et al. (hereinafter Evans) in view of U.S. Patent Application Publication 2020/0050624 A1 to Rauchberger. 

Regarding Claim 2, Evans in view of Rauchberger discloses the method of claim 1, but does not explicitly disclose: “wherein identifying the GIF for a specific group of spectator includes, detecting changes in the emotions expressed by the spectators of the specific group, the changes in the emotions correlating with changes occurring in the gameplay of the video game; and dynamically updating the GIF associated with the specific group, the updating of the GIF corresponding with the changes in the emotions of the spectators.”
In a related invention, Krishnamurthy discloses a system that improves the spectating experience for a computer game or e-sport. Krishnamurthy discloses:
wherein identifying the GIF for a specific group of spectator includes, detecting changes in the emotions expressed by the spectators of the specific group, the changes in the emotions correlating with changes occurring in the gameplay of the video game (fig. 7, [0052], [0056], [0062]-[0065] discloses emotion grouping information is gathered based on, e.g., input from spectator cameras (images of the spectators' face), microphones (spectator voice input), text input on the spectator device, etc. This emotion-indicating input may be fused such that camera images, audio, or text and combinations thereof may be used. spectators of the computer simulation are grouped into what can be thought of as "bubbles" or regions inside the virtual arena 210.  A spectator may move between bubbles as the spectator's emotional state changes or interest changes); and 
dynamically updating the GIF associated with the specific group, the updating of the GIF corresponding with the changes in the emotions of the spectators (fig. 7, [0056], [0062] discloses emotion grouping information is gathered based on, e.g., input from spectator cameras (images of the spectators' face), microphones (spectator voice input), text input on the spectator device, etc. This emotion-indicating input may be fused such that camera images, audio, or text and combinations thereof may be used. spectators of the computer simulation are grouped into what can be thought of as "bubbles" or regions inside the virtual arena 210.  A spectator may move between bubbles as the spectator's emotional state changes or interest changes).”
Evans discloses an analysis system that may analyze participant input in a game spectating environment and adjusting the game accordingly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features of the spectating system of Krishnamurthy with the gaming system of Evans to further improve the spectating experience for the players of the system.

Regarding Claim 16, Evans in view of Rauchberger in view of Krishnamurthy discloses the method of claim 1, further includes, providing an option to allow a spectator to move from a first group to a second group, wherein the option is presented on an interactive interface alongside a list of groups created from aggregation of interaction data (Krishnamurthy, fig. 7, [0056], [0061]-[0062] discloses emotion grouping information is gathered based on, e.g., input from spectator cameras (images of the spectators' face), microphones (spectator voice input), text input on the spectator device, etc. This emotion-indicating input may be fused such that camera images, audio, or text and combinations thereof may be used. spectators of the computer simulation are grouped into what can be thought of as "bubbles" or regions inside the virtual arena 210.  A spectator may move between bubbles as the spectator's emotional state changes or interest changes), and 
wherein selection of the option identifying the second group causes the spectator to be disassociated from the first group and be associated with the second group, disassociating from the first group prevents the spectator from accessing the interaction data of the first group and association to the second group provides the spectator access to the interaction data of the second group (Krishnamurthy, fig. 7, [0056], [0061]-[0062]).  

Allowable Subject Matter
Claims 3-4, 8-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Claims 1-20 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715